DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the applicant’s Restriction Requirement Election filed on March 19, 2022.
Claims 1-15 are pending and have been examined. 
Claims 16-20 were cancelled upon restriction requirement election.
Applicant’s election without traverse of Group I – Claims 1-15 (drawn to simulating financial/economic scenarios) in the reply filed on March, 1, 2022 is acknowledged.
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Drawings
       The drawings filed on March 19, 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because Figs 12 – 19, 21A – 23A, 23E – 24I are illegible to appreciate details in such drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: the claimed invention falls under statutory category of a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of claim 1: 
 receiving…first input indicative of a request submitted by a first participant to initiate a simulation session involving multiple participants; 
receiving… second input indicative of a request submitted by a second participant to join the simulation session; 
causing… a first display… through which the first participant is able to define a financial strategy of a first fictional entity, wherein …includes a first plurality of graphical elements, each graphical element allowing the first participant to specify a different fiscal characteristic of the first fictional entity; 
causing… a second display to present… through which the second participant is able to define a financial strategy of a second fictional entity, wherein …includes a second plurality of graphical elements, each graphical element allowing the second participant to specify a different fiscal characteristic of the second fictional entity; 
causing… information related to a historical financial event to be posted …for review by the first and second participants, wherein said causing includes: 
causing multimedia content related to the historical financial event to be presented…; 
allowing… the first and second participants to modify the financial strategies of the first and second fictional entities by interacting with the first and second pluralities of graphical elements; 
simulating… performance of the first fictional entity during the historical financial event based on the financial strategy defined by the first participant, and performance of the second fictional entity during the historical financial event based on the financial strategy defined by the second participant; and 
causing…an output related to the simulated performances of the first and second fictional entities to be posted … for review by the first and second participants.

As for the abstract idea of the process in claim 8 and its elements:
acquiring… a programmed model for simulating economic performance uploaded by the individual through the interface; acquiring, by the processor, financial data associated with an entity from an adapter programmed to obtain the financial data from a source; 
receiving… first input that specifies a macroeconomic characteristic, a mesoeconomic characteristic, or a microeconomic characteristic of an economic scenario; 
altering… based on the first input, …to produce an altered model; and 
simulating…, economic performance of the entity in the economic scenario by applying the altered model to the financial data. 

These limitations, describe two methods for managing, parsing and analyze an organization’s economic data to assess and forecast their risk position based on different economic scenarios and their available capital, leverage, interest margin, liquidity position and or return of capital (i.e. mortgages and stocks). Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of fundamental economic principles or practices by mitigating risk in a business through a risk management platform that assess a risk analysis involving the prediction of cashflow, variance of returns estimation (e.g., from stocks and mortgages), and forecasting the future state of the economy. As disclosed in the specification, this invention allows “the user to further define these economic scenarios by specifying macroeconomic, microeconomic, or industry-specific characteristics”. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claim set 1 and 8 as a whole, while looking for their additional element(s) of processor, first and second interfaces (from claims 1 and 8); a programmed model, an adapter, altered model (from claim 8) individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 4, 10 and 12, it recites the additional element(s) of a radar chart and extract-transform-load (ETL) adapter, and application programming interface (API) and a business intelligence tool, respectively, which are merely used as a tool to perform the abstract idea. Thus, it/they amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for executing software program instructions or other tasks (e.g., to receive, store, transmit or display data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. These claims are directed to an abstract idea.

Step 2B: For claims 1 and 8, these claims recite the additional elements: processor, first and second interfaces (from claims 1 and 8); a programmed model, an adapter, altered model (from claim 8) and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7 and 9-15, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 3, 5 – 7: further describes the abstract idea of the computer implemented method for a simulation session and the number of participants or users, their permissions and simulation specific characteristics and stages.
Claim 4: further describes the abstract idea of the computer implemented method for a simulation session and data display presented in a radar chart.
Claim 9 – 15: further describes the abstract idea of the computer implemented method for a simulation session and extracted, transformed and loaded data (i.e. financial data, the altered model and the output produced) by an adapter and the receipt, identification and application of second outputs produced by an altered model to forward it to an API with a business intelligent tool to generate a report as a spreadsheet or a flat file to transmit it to an individual’s device.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (U.S. Pub No. 20020169658 A1). 
Regarding claim 1: 
A computer-implemented method for facilitating a simulation session in which participants compete against one another by managing the financial strategies employed by fictional entities, the method comprising: 
Adler teaches:
receiving, by a processor, first input indicative of a request submitted by a first participant to initiate a simulation session involving multiple participants; (“One embodiment of the present invention is tailored to help companies make considered decisions concerning their strategic options to participate in B2B marketplaces. The modeling framework grounds a standardized domain-specific methodology that enables users to gather, organize and maintain market data around a pre-defined set of decision factors. The framework also provides a standardized basis for formulating, organizing, and systematically exploring specific strategic decision options available in the B2B channel domain, including: (1) whether a business should build a private marketplace or B2B EMarketplace, either alone or as part of a consortium; (2) whether a business should join (i.e., participate) in private marketplaces or B2B EMarketplaces, and if so, which ones...” ¶0042; Fig 1 (10-11, 12 and 16)) Examiner note: Also, refer to ¶0042-43 for general details; to ¶0098 regarding the user inputs to select the “desired model, option and scenario” to be loaded in the “simulation engine”; ¶0164 for the system’s processor, and ¶0047-48 for data formats details. Finally, refer to claim 1-(a) and (b) for this prior art.
receiving, by the processor, second input indicative of a request submitted by a second participant to join the simulation session; (“In the B2B marketplace setting, a business might define several courses of action: build their own B2B marketplace, join an existing marketplace-1, join some other marketplace-2, or both build a marketplace and join EMktplace1.” ¶0075; Fig 12 (120 and 125-126)) Examiner note: Under BRI, the non-functional language of a second participant and its second input has been interpreted as the input of joining in an “existing marketplace-1”, among other options, while other “players” are in the same simulation setting. Also, refer to ¶0088 for details about user’s awareness of other “players” participating in marketplaces that they already joined. For “behavioral rules” and joining decisions refer to ¶0083.
causing, by the processor, a first display to present a first interface through which the first participant is able to define a financial strategy of a first fictional entity, wherein the first interface includes a first plurality of graphical elements, each graphical element allowing the first participant to specify a different fiscal characteristic of the first fictional entity; (“the GUI for the simulation subsystem provides a set of button controls 125 for (1) initializing the simulation engine with the currently loaded domain model, decision option, and scenario; (2) for generating the statistical distributions and normalizations implemented through the Monte Carlo programming elements of the simulation engine; and (3) for starting, pausing, resuming, and halting the simulation run. A set of slider controls 126 allows the domain model, decision option, and scenario to be specified. Other slider controls enable the user to set switches that control the behavior of the simulation engine. For example, one control allows users to set periods or intervals, measured as integral numbers of simulation cycles, that control when certain agent behaviors are invoked (cf. Update-Players and Update-Markets below).” ¶0087; Fig 3 (37); Fig 6 (61); Figs 12-16) Examiner note: Under the Broadest Reasonable Interpretation (BRI) and in light of the applicant’s specifications in p. 26-27 (lines 30-31 and 1-8), the causing step for a first display in an interface (and its graphical elements), through which the participant defines the financial strategy by specifying a different fiscal characteristic has been interpreted as the “slider controls”. Also, refer to ¶0080 to learn more about the GUI and its interaction with the simulation engine and “spreadsheet-based analysis tools” to “perform activities relating to strategic decision support”; to ¶0088-89 and ¶0098 for “graphical windows and controls” to monitor “business metrics” and to ¶0099-100 and ¶0139 to learn details about the “Decision Model” and its interfaces in diagrams that also include financial strategies such as “TradeItems” and “Line of Business” which “specify the impact of the events on the decision model within a simulation”. 
causing, by the processor, a second display to present a second interface through which the second participant is able to define a financial strategy of a second fictional entity, wherein the second interface includes a second plurality of graphical elements, each graphical element allowing the second participant to specify a different fiscal characteristic of the second fictional entity; causing, by the processor, information related to a historical financial event to be posted to the first and second interfaces for review by the first and second participants, (“FIG. 16 illustrates an exemplary report 160 that summarizes the results of Update Market behavior during one simulation run… he overlay window illustrates the analytic reports that the B2B EMarketplace embodiment supports. Users can study aggregate EMarketplace and Market statistics; assess utilization statistics for EMarketplace Service Offerings, such as Sourcing and Trading; review model values, including players-by-name; study simulated Market changes or simulated LineOfBusiness decision behaviors. In the present embodiment, many reports can be generated from dual perspectives: summarizing all EMarketplace data for a particular cycle or summarizing all data relating to a selecting LineOfBusiness across the complete simulation run. Businesses facing strategic decisions need to evaluate them from both aggregate and parochial viewpoints. In the case of a B2B marketplace build/join decision, the aggregate view provides insight into the overall competitiveness of particular EMarketplaces, while the fine-grained view provides insight into the risks and benefits of participation for a single LineOfBusiness.” ¶0088; Fig 3 (37); Fig 6 (61); Figs 12-16) Examiner note: Under BRI, the non-functional language of the causing display step and its second participant defining a financial strategy through a second interface has been interpreted as the second “slider controls” and its defined attributes, thus the previously cited paragraph applies to this as well. As for historical financial event(s) and in light of the applicant specifications in p.34, lines 4 - 12, these are reflected and summarized in the report results for each of the respective simulation run(s), which are an aggregate of “EMarketplace and Market statistics” that were derived from the other players decisions and behaviors and the simulation “macroeconomic factors” or “environmental trends” such as “wars or recessions” (See ¶0033, ¶0041 and ¶0101 for more details). Also, refer to ¶0042 for general details regarding “previous strategic decisions” being “revisited and adjusted based on recent market developments” by the company members or users.
wherein said causing includes: causing multimedia content related to the historical financial event to be presented on the first and second interfaces; (“The current embodiment of the present invention further provides a set of analysis utilities that generate reports and graphs that filter and reduce the simulator output, enabling users to focus on different aspects of individual marketplace and business performance, individual and aggregate business decision behaviors, and different kinds of environmental change. The spreadsheet format of the present invention includes a summary of all simulator inputs for a given run, to facilitate comparisons across runs and scenarios. All data is captured in columnar format, with descriptive headers, permitting users to further analyze data using the spreadsheet's native data analysis capabilities.” ¶0048; Fig 2 (25); Fig 3 (35 and 37)) Examiner note: Under BRI and in light of the applicant specifications in p.36, lines 4 - 13, the presenting step of multimedia content has been interpreted as the presentation of “reports” in “spreadsheet format” and “graphs”, as these are expressed in more than one medium of communication such as “text” and “images” (See cited figures). Also, refer to ¶0046-51 for more details regarding to data files presentation and display. 
allowing, by the processor, the first and second participants to modify the financial strategies of the first and second fictional entities by interacting with the first and second pluralities of graphical elements; (“Users can then re-run the simulations and analyses to determine if decisions remain valid and optimal, or whether circumstances have changed sufficiently to warrant modifying initial strategies.” ¶0032; Fig 2 (25); Fig 3 (35 and 37)) Examiner note: Also, refer to ¶0052, ¶0075 for general details and to ¶0085 – 90 for details of the GUI elements and controls that the user can interact with.
simulating, by the processor, performance of the first fictional entity during the historical financial event based on the financial strategy defined by the first participant, and performance of the second fictional entity during the historical financial event based on the financial strategy defined by the second participant; and (“the engine simulates fulfillment of company commitments to utilize 2B marketplace services, projecting sourcing actions and trades over time. At periodic intervals, the engine applies the behavioral decision rules associated with the model companies, resulting in changes in their marketplace participation based on their performance and other environmental factors. At other intervals, the engine applies rules that change the economic environment itself, based on assumed trends such as market growth, etc., and market populations, based on the assumed rate of business consolidation, etc. Simulated behaviors reflect both causal relationships between business entities (e.g., principles of economic theory relating price to supply and demand) and intentionality (e.g. goal-driven actions by intelligent agents), as appropriate. Finally, the engine injects singular events at their assigned times, further influencing businesses and their economic environment.” ¶0046) 
causing, by the processor, an output related to the simulated performances of the first and second fictional entities to be posted to the first and second interfaces for review by the first and second participants. (“The current embodiment of the present invention further provides a set of analysis utilities that generate reports and graphs that filter and reduce the simulator output, enabling users to focus on different aspects of individual marketplace and business performance, individual and aggregate business decision behaviors, and different kinds of environmental change. The spreadsheet format of the present invention includes a summary of all simulator inputs for a given run, to facilitate comparisons across runs and scenarios. All data is captured in columnar format, with descriptive headers, permitting users to further analyze data using the spreadsheet's native data analysis capabilities.” ¶0048; Fig 3A (307); Fig 3 (33) Fig 16 (160)) Examiner note: Also, refer to ¶0075 and ¶0155 regarding reporting details and refer to claim 26 for this prior art. 

Regarding claim 2: 
Adler, as shown in the rejection above, discloses the limitations of claim 1.
Adler further teaches:
further comprising: causing, by the processor in response to receiving the first input, display of an interface through which the first participant is able to specify a characteristic of the simulation session, wherein the characteristic is a maximum number of participants, a minimum number of participants, or a total number of rounds. (“The engine then iterates through some number of cycles, based on user control or preset switch values. At periodic intervals, businesses may assess 112 their participation in an EMarketplace. At other intervals, pro-rated market changes may be introduced 113 into the model (reflecting annual growth rates, etc.).” ¶0147; Table 2 in p.14; Fig 11 (112 and 113)) Examiner note: Also, refer to ¶0086-87 for more details and refer to “attributes for markets” instantiated by “user analysts” in Table 2 for elements “PerCentMembershipOverlap Max and Min” “MaxNmbrMemberships” or “N-Buyers, N-Sellers, N-Traders and N-EMarketplaces” which represents the maximum, minimum and total numbers of participants, respectively.

Regarding claim 3: 
Adler, as shown in the rejection above, discloses the limitations of claim 1.
Adler further teaches:
wherein said allowing comprises: permitting the first participant to modify a balance sheet, an investment strategy, or an investment allocation of the first fictional entity through the first interface; and permitting the second participant to modify a balance sheet, an investment strategy, or an investment allocation of the second fictional entity through the second interface. (“Next, liquidity is allocated 63. Included in this step may be the computation of the supply and demand commitments of LinesOfBusiness (by Buyer, Seller, and Trader roles for particular TradeItems) to the EMarketplaces in which they participate for trading. Some of these commitments are derived from statistical (player-by-population) specifications, while other commitments are derived from explicit player-by-name inputs from analysts.” ¶0129; Fig 6 (63)) Examiner note: Also, refer to ¶0042 for user’s “specific strategic decision options” and to ¶0141 for user applied “decision rules” example.

Regarding claim 5: 
Adler, as shown in the rejection above, discloses the limitations of claim 1.
Adler further teaches:
wherein the simulation session includes multiple rounds in which the performance of the first and second fictional entities is simulated, and wherein said allowing and said simulating are performed during each round. (“For example, one control allows users to set periods or intervals, measured as integral numbers of simulation cycles, that control when certain agent behaviors are invoked (cf. Update-Players and Update-Markets below). These settings can be changed without modifying the decision models and scenarios themselves, as defined in the modeling GUI and stored in the repository.” ¶0087; Fig 1 (111)) Examiner note: Also, refer to ¶0131-134 and ¶0147 for more details regarding to simulation “runs or cycles”.

Regarding claim 6: 
Adler, as shown in the rejection above, discloses the limitations of claim 5.
Adler further teaches:
wherein each round corresponds to a different historical financial event through which the first and second fictional entities are guided by the first and second participants. (“Returning to FIG. 6, once the players are updated at the end of a cycle, another periodic update behavior may be invoked on Markets. Following this, aggregate statistics for EMarketplaces are computed (e.g., trades completed, changes in overall liquidity), and the cycle terminates.” ¶0143; Fig 6) Examiner note: Also, refer to ¶0076 for update user decisions in each “run or cycle” and ¶0128-0135 and ¶0147 for the “simulation run” functional process details. 

Regarding claim 7: 
Adler,  as shown in the rejection above, discloses the limitations of claim 5.
Adler further teaches:
wherein each round corresponds to a different stage of the historical financial event through which the first and second fictional entities are guided by the first and second participants. (“Users can study aggregate EMarketplace and Market statistics; assess utilization statistics for EMarketplace Service Offerings, such as Sourcing and Trading; review model values, including players-by-name; study simulated Market changes or simulated LineOfBusiness decision behaviors. In the present embodiment, many reports can be generated from dual perspectives: summarizing all EMarketplace data for a particular cycle or summarizing all data relating to a selecting LineOfBusiness across the complete simulation run.” ¶0088; Fig 16) Examiner note: Also, refer to ¶0088 for more details of the “individual players” and their decisions to “depict business metrics”.

Regarding claim 8: 
A computer-implemented method comprising:
Adler further teaches:
causing, by a processor, display of an interface accessible to an individual; (“The graphical user interface (GUI), e.g., as represented in the exemplary screen view of FIG. 12, may enable analyst users of the present invention to control and monitor the system's core modeling and simulation tools.” ¶0085; Fig 3 (37); Fig 3A (301); Fig 12) 
acquiring, by the processor, a programmed model for simulating economic performance uploaded by the individual through the interface; (“Object-oriented programming languages may be used to develop to implement the component tools in the invention, including the graphical user interface 37, the simulation engine 34, and the software that reduces the simulation outputs and generates reports 35. In addition, the object-oriented programming language (OOP) may also be needed to extend the object models for the strategic decision domains of interest.” ¶0083; Fig 3 (32-34 and 37)) 
acquiring, by the processor, financial data associated with an entity from an adapter programmed to obtain the financial data from a source; (“One embodiment of the present invention incorporates a software component that may be implemented as an add-in module to a third party and/or commercial spreadsheet application program, e.g., Microsoft™ Excel. Using the add-in's GUI, the analyst can use Excel to import log trace files and generate reports that sort, filter, and reduce the simulator output into summary graphs and tables that enable analysts to assess the outcomes of simulated decision options.” ¶0154; Fig 3 (35)) Examiner note: Under BRI and in light of the applicant specifications in p.17 (lines 22 – 26) the acquiring step of an adapter has been interpreted as the “add-in module to a third party and/or commercial spreadsheet application program”. Also, refer to ¶0080 for more details.
receiving, by the processor, first input that specifies a macroeconomic characteristic, a mesoeconomic characteristic, or a microeconomic characteristic of an economic scenario; (“Given a decision context, comprising model entities—the economy, one or more markets, populations of businesses, and B2B marketplaces—scenarios depict assumptions about initial states of the economy, markets, and B2B marketplaces, and about trends that will drive future evolution…Examples of environmental trends include macro-economic factors such as the annual rates of inflation and productivity growth, and market factors such as rates of growth and consolidation. Scenarios may also include singular events, such as wars, recessions, natural disasters, or major company events, that may occur and disrupt the anticipated evolution of the economic environment” ¶0041; Fig 3 (33)) Examiner note: Also, refer to ¶0101 for more details and claim 6 for this prior art.
altering, by the processor based on the first input, the programmed model to produce an altered model; and (“FIG. 10 illustrates an exemplary behavioral algorithm 100 for updating Markets in one embodiment of the invention. This algorithm embodies the adaptive behavioral elements of the simulation engine consistent with the present invention, a key aspect of the dynamism of the modeling and analysis of the invention. In addition to micro-level changes (LinesOfBusiness, EMarketplaces), embodiments of the invention may also capture broader level evolution at the macro-level, pertaining to the overall economy and to the industrial markets that operate within it, consistent with economic theory.” ¶0144; Fig 10 (100)) Examiner note: Under BRI, the altering step based on first input, to produce an altered model has been interpreted as the ability of the “behavioral algorithm 100” used in the system simulation to update the “market parameters” and other “adaptive behavioral elements” accordingly. Also, refer to ¶0096 for more details.
simulating, by the processor, economic performance of the entity in the economic scenario by applying the altered model to the financial data. (“Market-level changes may include new business formation, business closure, mergers and acquisitions, and regulatory changes. These changes may be captured parametrically at scenario definition time, primarily in terms of annual rates of change from existing values. Updates to the market populations (buyer, seller, trader, EMarketplace) and market-level state (e.g., annual transaction rate) may be applied to the market model periodically, after a specified number of execution cycles have taken place.” ¶0145; Fig 10 (100)) Examiner note: Also, refer to ¶0146-148 for more details.

Regarding claim 11: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
receiving, by the processor, second input indicative of a request to modify an output produced by the altered model; (“FIG. 10 illustrates an exemplary behavioral algorithm 100 for updating Markets in one embodiment of the invention. This algorithm embodies the adaptive behavioral elements of the simulation engine consistent with the present invention, a key aspect of the dynamism of the modeling and analysis of the invention. In addition to micro-level changes (LinesOfBusiness, EMarketplaces), embodiments of the invention may also capture broader level evolution at the macro-level, pertaining to the overall economy and to the industrial markets that operate within it, consistent with economic theory.” ¶0144; Fig 10 (100)) Examiner note: Under BRI, the receiving step of the second input to modify the output produced by the altered model has been interpreted as the “micro-level changes (LinesOfBusiness, EMarketplaces)” which are entered and changed by users inside in the simulation. Also, refer to ¶0145 – 146 for more algorithm details.
identifying, by the processor based on the second input, a modification operation; and (“The specific algorithm may apply the following changes in the exemplary order set forth hereinbelow: It is noted that all changes may be applied by pro-rating the annual rates of change corresponding to the market-update period…It is further noted that a potential problem may arise if the market-update-period and annual rate of change are low, because the floating point number may be rounded down (i.e., truncated) to the nearest integer by default. In this case, a special adjustment may be made so that minimal change still occurs. A similar problem may occur and be resolved in adjust supply/demand/trader liquidity methods. An exemplary order for applying changes may be: adjusting 101 the number of transactions per year in the market to reflect market growth or shrinkage; eliminating 102 some LinesOfBusiness (chosen randomly across trading roles) to reflect the rate of business closures; merging 103 some LinesOfBusiness (resulting in consolidation of liquidity and market position from the acquired company into the acquiring company, followed by the extinction of the acquired)...” ¶0146; Fig 10 (100)) 
applying, by the processor, the modification operation to the output. (“Following the injection of these changes, market-shares for the buyers, sellers, and traders may be re-normalized and their states may be reset through the Allocate Liquidity behaviors (on a second—as opposed to a first-time basis) 63. This model for updating Markets may be extensible in a straightforward manner to reflect other Market— and Economy level factors, such as the annual rate of change in mean-transaction-size, and changes in the annual rates of inflation, commodities, productivity, and corporate taxation, in addition to regulatory changes that necessitate changes in business process and policy.”  ¶0146; Fig 10 (100)) 

Regarding claim 12: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
forwarding, by the processor, an output produced by the altered model to an application programming interface (API) that interfaces with a business intelligence tool, (“The repository also stores and provides version management services for the source and compiled code bases for the tool components of the present invention (GUI, simulation engines, analysis reports, custom import-export utilities) and for the procedural behavioral rules that extend specific decision domain models. The repository may use the industry-standard relational database model and expose access to its storage services via SQL, run-time Java Database Connectivity (JDBC) and eXtensible Markup Language (XML) Application Programming Interfaces (APIs). The tools within the present invention may use these APIs, along with custom code as required to translate or map between the native relational format of the repository and their own representations via specific objects, spreadsheet cells, etc. These interfaces are bi-directional, enabling import of data from external third-party data sources and export of data from the present invention to external users or data management systems.” ¶0084; Fig 3 (33)) 
wherein the business intelligence tool is configured to, upon receipt of the output, generate a report based on the output. (“The present invention incorporates a data transfer facility that enables users to import simulation trace files into third-party data analysis tools, such as commercial spreadsheet packages, e.g., Microsoft™ Excel. The current embodiment of the present invention further provides a set of analysis utilities that generate reports and graphs that filter and reduce the simulator output” ¶0048; Fig 1 (15); Fig 2 (25); Fig 3 (35); Fig 16) Examiner note: Also, refer to ¶0075 and ¶0154-155 for more report details.


Regarding claim 13: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
loading, by the processor, the financial data, the altered model, and an output produced by the altered model to a local repository accessible to the processor. (“The present invention provides facilities to create, edit, and store decision contexts and scenarios persistently to a database. This allows models and scenarios to be retrieved and updated and refined for recurring use, allowing prior decisions to be revisited in light of current market data and learning from experience.” ¶0049; Fig 3 (33-35)) Examiner note: Also, refer to claim 32.

Regarding claim 14: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
transmitting, by the processor, an output produced by the altered model to a computing device in the form of a spreadsheet or a flat file. (“Alternatively, the aforesaid functional components may be embodied by a plurality of separate computer processes (e.g., generated via dBase™, Xbase™, MS Access™ or other “flat file” type database management systems or products) running on IBM-type, Intel Pentium™ or RISC microprocessor-based personal computers networked together via conventional networking hardware and software and including such other additional conventional hardware and software as is necessary to permit these functional components to achieve the stated functionalities. In this alternative configuration, either a relational database or a non-relational flat file “table”, or a combination of both, may be included in at least one of the networked personal computers to represent at least portions of data stored by a system consistent with the present invention.” ¶0168; Fig 16) Examiner note: Also, refer to ¶0170 for more details.

Regarding claim 15: 
Adler, as shown in the rejection above, discloses the limitations of claim 14.
Adler further teaches:
wherein the computing device is associated with the individual. (“Clients may include computers with windowed or non-windowed operating systems, e.g., a PC that supports Apple Macintosh™, Microsoft™ Windows 95/98/NT/ME/2000™, or MS-DOS™, a UNIX Motif workstation platform, a Palm™, Windows CE™-based or other handheld computer, a network- or web-enabled mobile telephone or similar device, or any other computer capable of TCP/IP or other network-based interaction.” ¶0167; Fig 16) Examiner note: Also, refer to ¶0158 for details about running simulations in “consulting service computers” and ¶0164-168 for more computer details.


Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. Pub No. 20020169658 A1) in view of Mcgill (WO Pub No.  2017027718A1).
Regarding claim 4: 
Adler, as shown in the rejection above, discloses the limitations of claim 1.
Adler does not explicitly teaches the following limitation(s). However, Mcgill, which is an analogous prior art directed to “dashboard user interfaces, methods, systems, and environments for manipulating complex data captured by a large number of networked systems distributed over a wide geographic region to identify trends and opportunities in a given marketplace” can also “help[s] predict on the basis of past behavior, product trends, pricing trends, and industry participants that are likely to express interest in particular types of future opportunities” (See ¶0002), teaches:
wherein causing the output related to the simulated performances of the first and second fictional entities to be posted to the first and second interfaces for review by the first and second participants includes: causing a radar chart to be presented on the first and second interfaces, the radar chart including a first trace associated with the first fictional entity and a second trace associated with the second fictional entity. (“In a first radar chart 2582a, participant attribute values collected from two separate time periods 2588 (e.g., year 2013 and year 2012) are displayed together to illustrate positive and negative movement in each attribute 2584 between the two consecutive time periods 2588. In a second radar chart 2582b, participant 2590a attribute values collected during a most recent time period (e.g., year 2013) are displayed with average peer 2590b attribute values and market average 2590c attribute values collected during the same time period. In review, a reinsurance industry participant can quickly identify strengths and weaknesses regarding the various feedback attributes 2584.” ¶00124; Fig 25F (2582)) Examiner note: Under BRI, the functional step of causing output of a radar chart has been interpreted as the function of the “radar chart” that can help to “quickly identify strengths and weaknesses regarding the various feedback attributes” for a “reinsurance industry participant”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Adler with the ability presenting the trace or trend of the user performance output in a radar chart for each interface, as taught by Mcgill because it would be “obvious to try” to provide a visual diagram such as a radar chart for the user to have a general idea of their performance at a glance and to compare their attributes to other competitors, because it would help participants to quickly modify their strategic decisions for the next round in the simulation and as Mcgill expresses: “Furthermore, various dashboard systems described herein support benchmarking metric evaluation of a particular industry participant or other entity against peer performance” (Mcgill; ¶0003).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. Pub No. 20020169658 A1) in view of Mcgill (WO Pub No.  2017027718A1) in further view of Eder (U.S. Pub No. 20040215551 A1).
Regarding claim 9: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
wherein the entity is a financial institution, (“Markets for such applications will include businesses and the professional service firms that help evaluate and execute such plans, including analysts, consultants, attorneys, accountants, and investment bankers” ¶0162) 

Neither Adler or Mcgill explicitly teach the following limitation(s); However, Eder is an analogous art that is directed to predictive models and vector creation algorithms to develop and monitor the matrix of value and the matrix of risk for a multi-enterprise commercial organization, thus teaches:
and wherein the financial data specifies cashflow, holdings in one or more categories, available cash, outstanding loans, or any combination thereof. (“The software in block 502 retrieves information from the system settings table (140), the advanced finance system table the cash flow table (161) and the financial forecasts table (179) that is required to calculate the minimum amount of working capital that will be available during the forecast time period. The system settings table (140) contains the minimum amount of working capital that the user (20) indicated was required for enterprise operation while the cash flow table (161) contains a forecast of the cash flow of the enterprise for each period during the forecast time period (generally the next 36 months).” ¶0301; Fig 2 (51, 140, 161, 179); Fig 8 (502)) Examiner note: Also, refer to ¶0071 for more data details.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Adler and Mcgill with the ability of specifying financial data with cashflow, holdings and their categories, available cash, outstanding loans or its combination, as taught by Eder because it would be “obvious to try” to supplement the user with specific financial data that can help to filter and to calculate key values from the provided data to draw precise strategic decisions for the entity and as Eder expresses: “Many have noted that traditional financial systems like the general ledger accounting system are driving modern managers to make the wrong decisions and the wrong investments. Accounting systems are "wrong" for several reasons. One of the most obvious reasons--they track tangible assets while ignoring intangible assets. Intangible assets such as the skills of the employees, intellectual property, business infrastructure, databases, management processes, relationships with customers and relationships with suppliers are not measured with current accounting systems. This oversight is critical because the success of an enterprise is determined more by its ability to use its intangible assets than by its ability to amass and control the physical ones that are tracked by traditional accounting systems. The absence of intangible asset information is particularly notable in high technology companies that are highly valued for their intangible assets and their options to enter new markets.” (Eder; ¶0004).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adler (U.S. Pub No. 20020169658 A1) in view of Mcgill (WO Pub No.  2017027718A1) in further view of Eder (U.S. Pub No. 20040215551 A1) and Paritosh (WO Pub No. 2012090222 A1).
Regarding claim 10: 
Adler, as shown in the rejection above, discloses the limitations of claim 8.
Adler further teaches:
transform the financial data into a format suitable for processing by the processor; and (“The present invention incorporates a data transfer facility that enables users to import simulation trace files into third-party data analysis tools, such as commercial spreadsheet packages, e.g., Microsoft™ Excel…The spreadsheet format of the present invention includes a summary of all simulator inputs for a given run, to facilitate comparisons across runs and scenarios. All data is captured in columnar format, with descriptive headers, permitting users to further analyze data using the spreadsheet's native data analysis capabilities.” ¶0048; Fig 3 (33 and 35)) Examiner note: Also, refer to ¶0154 for more details.
load the financial data into a local repository accessible to the processor. (“The present invention provides facilities to create, edit, and store decision contexts and scenarios persistently to a database. This allows models and scenarios to be retrieved and updated and refined for recurring use, allowing prior decisions to be revisited in light of current market data and learning from experience. The accuracy and credibility of simulated outcomes and analysis increases in a correspondingly incremental manner.” ¶0049; Fig 3 (33); Figs 9A-B; Fig 16) Examiner note: Also, refer to ¶0049 for more database details and claims 21, 30-34 for this prior art.

Neither Adler, Mcgill or Eder explicitly teach the following limitation(s). However, Paritosh which is an analogous prior art which is directed to “a system for converting and presenting financial information from at least one accounting and reporting standard to another accounting and reporting standard comprising an access control means to verify credentials of a user logging in to get access of the system, an input source for feeding in transaction details and calculating account head-wise trial balance”, and thus teaches:
wherein the adapter is an extract-transform-load (ETL) adapter configured to automatically: extract the financial data from the source; (“the financial information can be fetched either through interface table 225 or through the financial data management module 235 and uploaded into the database 250 through the file adapter (ETL) layer 245. The interface table 225 acts as a bridge between the input source and the file adapter (ETL Layer) 245. The interface table 225 can be designed and created using pre-codified logics to accommodate financial information for conversion.” p.16 (lines 13-30; Fig 2 (245)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Adler, Mcgill and Eder with the ability of having an extract-transform-load (ETL) adapter  to extract financial data from a source, as taught by Paritosh because it would be “obvious to try” to automate financial data extraction and transform such metadata in a common format to facilitate its digestion for data analysis and presentation to the respective users, and as Paritosh expresses: “Such a manual system is fraught with a large number of risk exposures in terms of quality, speed, data reliability safety and security, besides multiplicity of non-standard systems and processes being followed by accountants across entities under a group.” (Paritosh; p.2 (lines 25 – 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tunney (U.S. Pub No. 20050080701 A1) is pertinent because it “relates generally to managing risk management information and, more particularly, to network-based methods and systems for managing risk management information.”
Adjaoute (U.S. Pub No. 20190311428 A1) is pertinent because it “relates to credit-risk and/or default predictions, and more particularly to electronic processes and systems that use artificial intelligence and/or smart-agent based techniques to help institutions assess, forecast and/or avoid risks/pitfalls of default by entities doing business therewith, typically in an electronic manner.”
Braman (U.S. Pub No. 20130151229 A1) is pertinent because it is “relates in general to computer based simulations, and, in particular, to methods and apparatus for simulating risk tolerance and associated adversary costs in a distributed business process.”
Yoon (U.S. Pub No. 20160378894 A1) is pertinent because it “relates to a method and apparatus for analyzing economics of a power demand management business project using a smart power demand resources modeling data simulation module that is capable of receiving economic analysis information of a power demand management business project in real time in the web, for reducing database load according to economic analysis by processing massive and high-performance data between the web and a cloud server and distributively storing the data as a database through a web cloud computing environment and simulating feedback on a power market for estimating market change caused by injecting power demand resources into a power market and potential, cost, and effect of power demand resources, in the web.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687